DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities: “Sequence 2” should be “SEQ ID NO: 2”; “Sequence 3” should be “SEQ ID NO: 3”; “sequence list” (line 3) and “list” (line 4) should be “Sequence Listing”. Alternatively, the claim may simply state “which is composed of the single-stranded DNA molecule shown in SEQ ID NO: 2 and the single-stranded DNA molecule shown in SEQ ID NO: 3”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “A kit…consisting of the primer pair and the restriction endonuclease according to Claim 1…”. However, claim 1 does not recite any restriction endonuclease. Therefore, there is insufficient antecedent basis for this limitation. MPEP 2173.05(e).

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites: “The application of the primer pair according to claim 1…”.
Claim 4 recites multiple “applications” of the primer pair according to claim 1. 
However, these essentially amount to “use” claims (MPEP 2173.05(q)) because the claims do not set forth any active steps of a process. Furthermore, it is unclear how the primers are “used” in these applications.
It is noted that should Applicant correct this issue in claim 4 by amending the various “applications” to recite actual steps, thereby claiming a process, claim 4 would be rejected for reciting multiple different inventions in a single claim. 35 USC 112(b) states: “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.” If claim 4 is amended such that each “application” is distinct based on different process steps (e.g. the animals being tested, or other steps that distinguish one “application” from the others), the claim will be rejected on the grounds that multiple different inventions are being recited in a single claim.
In addition, claim 4 recites “the Rhode Island Red roosters”. There is insufficient antecedent basis for this limitation in the claim. Reference to “the white leghorn chickens” can be traced back to claim 1, which is referenced in claim 4. However, no prior mention of “Rhode Island Red roosters” is present. MPEP 2173.05(e).

Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites (line 1-2) “…the white leghorn chickens to be tested…” and (lines 10-11) “…the hybrid offspring hens…”, “…the white leghorn chickens…”, and “…the Rhode Island Red roosters…”. There is insufficient antecedent basis for these limitations in the claim. MPEP 2173.05(e).
Claim 6 recites (line 4) “…to obtain the PCR amplification product…”. There is insufficient antecedent basis for this limitation in the claim (compare with line 13, which recites “…to obtain a PCR amplification product…”). MPEP 2173.05(e).
Claim 6 recites (lines 5-6 and 15) “…to obtain the digestion product…”. There is insufficient antecedent basis for this limitation in the claim. MPEP 2173.05(e).
In addition, claim 6 refers to two different previous claims: “…the primer according to Claim 1…” and “…the restriction enzyme of Claim 2…”. This is in violation of 35 USC 112(e) which states: “A claim in multiple dependent form shall contain a reference, in the alternative only, to more than one claim previously set forth and then specify a further limitation of the subject matter claimed.”
In addition, claim 6 recites (line 3-4 and lines 12-13) “…using the primer according to Claim 1…”. Claim 1 recites two primers (a primer pair). Therefore, it is unclear which of the two primers of claim 1 is referred to in claim 6.
As claims 7-10 depend from claim 6, they is rejected for the same reasons.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There seems to be an error in lines 6-7, which states that if the size of the digestion product is “only 288bp”, then “such chickens are the ones with the red feather causative mutation”. However, this does not comport with the rest of the disclosure. For example, lines 4-5 of claim 7 recite that if the size of the digestion product is “only 253 bp”, then “such chickens are the ones with the red feather causative mutation”. See also lines 17-19 of claim 7, which recite that if the size of the digestion product is “only 288bp” then the hybrid offspring of such chickens are the ones “without red feather traits”. Therefore, lines 6-7 appear to be stating erroneously that observance of only a 288bp digestion product means the chickens have the red feather causative mutation, when the rest of the disclosure would indicate that they do not.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As far as the Examiner can tell, what this claim intends is the following: perform the method of claim 6 on white leghorn chickens to determine their red feather causative mutation genotype, and then breed those chickens which are determined to be homozygous for the red feather causative mutation. However, claim 6 does not actually recite any genotypes (that is set forth in claim 7, which indicates what genotypes are associated with what observations of the digestion product).
To make for a more comprehensible claim, the Examiner would suggest writing the claim thusly:
A method for breeding white leghorn chickens with the red feather causative mutation homozygous genotype comprising:
determining the red feather causative mutation genotype of one or more female white leghorn chickens according to claim 7; and
breeding the female white leghorn chickens of step 1) which have a red feather causative mutation homozygous genotype.

The Examiner suggested the recitation of “female” since claim 7 indicates that hybrid offspring are the products of white leghorn chickens and Rhode Island Red roosters (which means the white leghorn chickens must be female). Also, there does not appear to be any difference between the two alternatives recited in claim 9; in either case, it appears one is testing white leghorn chickens, determining the genotype, and breeding those chickens having the red feather causative mutation homozygous genotype. However, the second alternative states that the offspring hens will have red feathers. If Applicant desires a claim to recite such a limitation, the Examiner would recommend that as a separate independent claim, and further reciting in that claim that the female white leghorn chickens having the red feather causative mutation homozygous phenotype are bred with Rhode Island Red roosters, since that is what claim 7 indicates.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites (lines 1-2): “…the commercial strains of red feather pink-shell laying hens…”. There is insufficient antecedent basis for this limitation in the claim. Omitting the word “the” would obviate this issue.
As far as the Examiner can tell, this claim, like claim 9, intends to test white leghorn chickens by the method of claim 6, and then breed those chickens. As with claim 9, however, it is noted that claim 6 does not recite the genotypes. Therefore, the claim should be written with reference to claim 7, as suggested for claim 9 above. 
In addition, for step 1) of claim 10, it is not clear what the “breeding” in step 1) refers to (i.e. what are the white leghorn chickens with the red feather causative mutation homozygous genotype being bred with?). Or, alternatively, step 1) could intend simply breeding white leghorn chickens to produce white leghorn chickens with the homozygous genotype (which is identified using the method of claim 7), and then breeding such chickens in step 2) with Rhode Island Red roosters. If this is the intent, and there is support for such in the original disclosure, the Examiner would recommend writing the claim to clearly reflect this.
In addition, claim 10, line 6 recites “…the Rhode Island Red roosters…”. There is insufficient antecedent basis for this limitation in the claim.
In addition, claim 10, lines 11-12 recites: “…and all the little offspring roosters without have no red feathers…”. It is not clear what “without” means here. Furthermore, it is not clear what bearing this has on the rest of the claim, since the purpose stated in the claim is to produce commercial strains of red feather pink-shell laying hens. It would seem that reciting characteristics of the offspring roosters is rather superfluous.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends from claim 1. Claim 1 is directed to a primer pair composed of SEQ ID NOs 2 and 3. Claim 5 recites an intended use of the primer pair, but this intended use does not impose any additional structural limitations on the primer pair already claim in claim 1, and therefore does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the claims all require a primer having the sequence of SEQ ID NO: 3. While SEQ ID NO: 2 and a portion of SEQ ID NO: 3 are found naturally in the sequence of the MC1R gene of chickens, SEQ ID NO: 3 has an addition of 15 thymines at the 5’ end, which are not part of the natural sequence. In addition, there is no apparent reason, based on the prior art, for placing these additional thymines on this particular primer. Therefore, SEQ ID NO: 3 is non-obvious and confers patent eligibility and patentability over the prior art on claim 1, as well as any methods using this primer. The Examiner would be willing to participate in an interview prior to submitting a response to this Office action to go over any proposed amendments to address the issues noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637